Citation Nr: 1623639	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-19 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) decision of August 2010, which found that the Appellant was not entitled to recognition as the Veteran's surviving spouse.  The Appellant requested Decision Review Officer of her appeal, which was conducted in June 2011, and the Decision Review Officer prepared the statement of the case in June 2011.  The Appellant submitted a substantive appeal in July 2011.


FINDINGS OF FACT

The Appellant's December 1968 marriage to the Veteran was terminated by divorce in April 1988. 


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102 (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.54 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Although the Appellant was not sent a VCAA letter in this case, the essential facts in this case are not in dispute; the case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  In the circumstances of this case, there is no possibility that additional efforts to assist or notify the Appellant in accordance with the VCAA would assist her in substantiating her claim.  Therefore, she is not prejudiced as a result of the Board proceeding to the merits of the claim.  

Status as Surviving Spouse

In specific circumstances, death benefits may be paid to the surviving spouse of a Veteran.  See 38 U.S.C.A. §§ 1310, 1541 (West 2014).  The Appellant claims VA death benefits as the surviving spouse of the Veteran, who died in November 1995.  In order to establish her status as claimant, it must be shown that the Appellant had a valid marriage to the Veteran.  Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  

For VA purposes, to qualify as a "surviving spouse" a claimant must satisfy four elements. 38 C.F.R. § 3.50(b).  First, the claimant's marriage to the Veteran must meet the requirements of 38 C.F.R. § 3.1(j), which defines "Marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  Second, the claimant must have been the spouse of the Veteran at the time of the Veteran's death. 38 C.F.R. § 3.50(b).  Third, the claimant must have lived with the Veteran continuously from the date of marriage to the date of the Veteran's death (with certain exceptions inapplicable here).  38 C.F.R. 
§ 3.50(b)(1).  Fourth, the claimant generally must not have remarried, but an applicable exception to that rule applies here. 38 C.F.R. §§ 3.50(b)(2), 3.55(a)(10).

In this case, the Appellant was divorced from the Veteran in April 1988, several years prior to his death in November 1995.  Consequently, she was not the spouse of the Veteran at the time of his death.  She contends that although she and the Veteran were divorced at the time of his death, the divorce was procured at his instigation, and against her wishes, as she did not believe in divorce.  She contends that neither she nor the Veteran ever remarried, and they had a child together, and that, therefore, she should be considered his surviving spouse.  

She also reported that she and the Veteran married the day before he went onto active duty, and she described the hardships and poverty she endured while he was away.  She became pregnant while he was on active duty, and her hardships increased, to the point where she did not have enough to eat.  She stated that after his return, he was never the same, and she and their daughter suffered severe hardships after he left.  She feels that although the Veteran obtained a divorce, he was not mentally or emotionally responsible for his actions, due to his Vietnam service.  She states that she learned after his death that he told his brother that the greatest mistake of his life had been leaving her.    

It should be noted that a valid marriage and continuous cohabitation are required for an individual to attain the status of surviving spouse; consequently, the fact that the divorce may have been procured at the instigation of, and due to the fault of the Veteran does not negate the fact that the divorce occurred.  Once the marriage has been terminated by divorce, the relative faults of the parties is no longer for consideration, because a valid marriage no longer exists.  

Moreover, even if the Veteran later regretted having divorced the Appellant, or had mental problems, there is no indication that he was legally incompetent at the time of his divorce.  Moreover, under the controlling state law, the Veteran and the Appellant were divorced.  38 U.S.C.A. § 103(c) (West 2014); 38 C.F.R. § 3.1(j) (2015).  

While sympathetic to the Appellant's circumstances, particularly in view of her hardships during his period of active duty, the Appellant and the Veteran were divorced at the time of the Veteran's death, and there had been no remarriage or attempted remarriage between them.  Likewise, the fact that neither remarried does not change the fact that they were divorced at the time of the Veteran's death.  Unfortunately, under the circumstances of this case, the Board is unable to provide a legal remedy.  The law simply does not provide for the Appellant to be considered as the surviving spouse.  

Thus, in this case, there is no legal basis on which the Appellant's claim for death benefits can be granted.  As the law and not the evidence is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).   


ORDER

Entitlement to recognition as the surviving spouse of the Veteran, for purposes of entitlement to VA death benefits, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


